Citation Nr: 0518918
Decision Date: 07/13/05	Archive Date: 09/19/05

DOCKET NO. 03-09 167                        DATE JUL 13 2O05


On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for residuals of a right ankle fracture.

2. Entitlement to service connection for residuals of shoulder dislocations.

3. Entitlement to service connection for residuals of fractures of the vertebrae.

4. Whether new and material evidence has been submitted to warrant reopening a claim of entitlement to service connection for residuals of a fracture of the coccyx.

5. Whether new and material evidence has been submitted to warrant reopening a claim of entitlement to service connection for heart problems.

6. Whether new and material evidence has been submitted to warrant reopening a claim of entitlement to service connection for residuals of Dengue Fever.

7. Whether new and material evidence has been submitted to warrant reopening a claim of entitlement to service connection for nasopharyngitis.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to May 1947 and from October 1952 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought.

The Board is obligated to seek out all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the laws and regulations. With those principles in mind, the Board considers that the record establishes an unadjudicated claim for nonservice-connected pension. Insofar as that claim is not properly before the Board on appeal, it is referred to the RO for disposition as appropriate.

The appeal of claims for entitlement to service connection for shoulder dislocations, fracture residuals of the right ankle and vertebrae and residuals of Dengue Fever and a heart condition is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

-2



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the veteran's claims has been developed.

2. A rating decision in July 1997 denied service connection for residuals of Dengue Fever, heart problems, residuals of a fracture of the coccyx and for nasopharyngitis on the basis that there was no evidence to support the veteran's contention that he sustained such injuries in service; the veteran did not perfect an appeal of that decision.

3. Evidence received with respect to the claims for residuals of a fracture of the coccyx and for nasopharyngitis since the July 1997 decision either duplicates or is cumulative vis-a-vis evidence already of record, does not tend to show that the disorders occurred in service or that a nexus exists between the claimed disorders and service, and does not raise a reasonable possibility of substantiating the claims.

4. Evidence received with respect to the claims for residuals of Dengue Fever and heart problems since the July 1997 decision tends to show that the disorders occurred in service or that a nexus exists between the claimed disorder and service, and does raise a reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1. The July 1997 RO decision which denied entitlement to service connection for residuals of Dengue Fever, heart problems, residuals of a fracture of the coccyx and for nasopharyngitis is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).

2. Evidence received since the July 1997 decision is not new and material with respect to the claim of service connection for residuals of a coccyx fracture, and that claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

- 3 



3. Evidence received since the July 1997 decision is not new and material with respect to the claim of service connection for nasopharyngitis, and that claim may not be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

I
4. Evidence received since the July 1997 decision is new and material with respect
to the claim of service connection for residuals of Dengue Fever, and that claim is
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(2004).

5. Evidence received since the July 1997 decision is new and material with respect to the claim of service connection for a heart condition, and that claim is reopened. 38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. § 3.156 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the claim on appeal.

The VCAA, in part, redefined the obligations of V A with respect to its duties to notify a claimant regarding the evidence needed to substantiate a claim and its duties to assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CA VC) has mandated that VA ensure strict compliance with the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the reasons noted below, the Board finds that VA has complied with both the notification and assistance provisions of the VCAA-as to the claims adjudicated on

- 4



the merits herein, and that the Board's decision to proceed in adjudicating the claims on appeal does not prejudice the veteran in the disposition of those claims. See Bernard v. Brown, 4 Vet. App. 384,392-94 (1993).

The CAVC has also indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) notice of the information and evidence not of record that is necessary to substantiate the claim; (2) notice of the information and evidence that VA will seek to provide; (3) notice of the information and evidence the claimant is expected to provide; and (4) a request to the claimant to provide VA with all relevant evidence and argument pertinent to the claim at issue. Id.

In the instant case on appeal, the veteran filed claims of service connection in September 2001, to which the RO issued notices to the veteran of V A's duty to assist and other VCAA responsibilities in responsive letters dated in that same month. As such, the timing of the VCAA notices comport with the CA vcrs holding in Pelegrini, supra.

The substance of the notices are satisfactory as well. Specifically, these VCAA letters advised the veteran of his need to identify or submit medical evidence of a current disability due to service or in-service injury. This notice also informed the veteran that VA would attempt to obtain any evidence that he identifies, and the RO requested that he send VA all information he has pertinent to his claims.

The VCAA notice also provided the veteran with a toll-free telephone number should he require additional information or answers to questions relevant to his claims. There is no report of contact to indicate that he called with any question regarding either of these notices.

A review of the record indicates that the RO obtained all identified VA medical evidence and that no private sources of records were identified. The Board has

- 5 



carefully reviewed the VA claims file and finds that all identified sources of pertinent treatment identified by the veteran have been obtained by VA and associated with the veteran's VA claims file.

Consistent with the duty to assist, the RO provided the veteran a V A examination in December 2001.

To be clear, once all of the above development was completed, the RO readjudicated and denied the claims on appeal in a June 2002 rating decision. A March 2003 statement of the case (SOC) was then issued. This SOC advised the veteran of the evidence considered and the reasons and bases for the denial of his claims on appeal. The Board adds that the March 2003 SOC, as with the September 2001 VCAA notice, each, and as a whole, advised the veteran of all appropriate regulations governing his claims of service connection.

The RO's March 2003 SOC included recitation of 38 C.F .R. § 3.159, with reference to the relevant sections of the United States Code, as well as specific reference to the veteran's service medical records and other reports and medical findings.

No additional medical evidence was identified or received after the March 2003 SOC other than the veteran's repetitive statements. As such, VA has made every reasonable effort to identify and obtain all relevant records in support of the veteran's claims adjudicated on the merits herein, and no further notification or development action is indicated. 38 U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA requires no additional development, and the claim may be decided on the basis of the evidence presently of record. See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001)

- 6 



(en bane) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994);Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

In fact at his hearing before the undersigned in August 2003, the veteran acknowledged that there were no additional medical records available. Given the above, the Board is satisfied that all necessary development pertaining to the claims adjudicated on the merits on appeal has been completed within VCAA, regarding the claims of service connection.

New and Material Evidence

Claims for entitlement to service connection for residuals of Dengue Fever, heart problems, residuals of a fracture of the coccyx and for nasopharyngitis were previously denied in an unappealed rating from July 1997. Inasmuch as the veteran did not perfect a timely appeal, the RO's decision is final. 38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 V.S.C.A. § 7105. Under 38 U.S.C.A. § 5108, "[I]fnew and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

The Board notes that the regulation regarding new and material evidence has been amended. 38 C.F.R. § 3.156(a). The amendment to 38 C.F.R. § 3.156(a) applies to claims to reopen a finally decided claim received on or after August 29, 2001. Because the veteran's request to reopen his claims for entitlement to service connection for residuals of Dengue Fever, heart problems, residuals of a fracture of

- 7



the coccyx and for nasopharyngitis was filed in September 2001, the amended regulation applies to this claim.

Under the amended version of38 C.F.R. § 3.156(a), "new" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The VCAA provides that nothing in the section shall be construed as requiring V A to reopen a previously disallowed claim except when new and material has been presented or secured. See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273 (1996).

When the claims for service connection were previously considered, the evidence of record consisted primarily of service medical records, which showed the absence of treatment for a fractured coccyx, heart conditions and that, while the veteran had been initially diagnosed with Dengue Fever, the diagnosis was changed to nasopharyngitis and that there were no chronic residuals thereof.

In the context of the current claim, no additional private medical records were submitted, and the veteran has acknowledged that no additional records are

- 8 



available. He and his wife have also supplied testimony. The testimony, however, is duplicative of evidence previously of record to include prior assertions as to the occurrence of the claimed disorders in service. To that extent, the evidence is not new.

Evidence received with respect to residuals of a fracture of the coccyx and pharyngitis since the July 1997 decision either duplicates or is cumulative to evidence then of record, does not present a new basis that tends to show that the disorders were incurred in service occurred or a nexus between the claimed coccyx and pharyngitis disorders and military service, and does not raise a reasonable possibility of substantiating those claims.

However, the record also includes a VA contract examination report from December 2001. That report seems to have acknowledged that the veteran had Dengue Fever in service and that he had a "residual arrhythmia still present." Such evidence does constitute new and material evidence.

The Board notes that service medical records essentially disputes the December 2001 opinion. It bears emphasis, however, that the Court has also stated that in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed. If the claim is reopened, then, the ultimate credibility or weight to be accorded such evidence must be determined as a question of fact. Justus v. Principi, 3 Vet. App. 510 (1992). With the veteran's claim for residuals of Dengue Fever and heart problems having been reopened, a full de novo review and weighing of all of the evidence by the RO is in order as more particularly set forth in the remand portion of this decision.

- 9



ORDER

New and material evidence not having been submitted to reopen the veteran's claim of entitlement to service connection for residuals of a fracture to the coccyx, the appeal is denied.

I
New and material evidence not having been submitted to reopen the veteran's claim
of entitlement to service connection for nasal pharyngitis, the appeal is denied.

The veteran's claim of entitlement to service connection for Dengue Fever is reopened. To this extent, the appeal is granted, subject to the directions set forth in the following remand portion of this decision.

The veteran's claim of entitlement to service connection for a heart condition is reopened. To this extent, the appeal is granted, subject to the directions set forth in the following remand portion of this decision.

REMAND

As noted above, the veteran was recently afforded a VA contract examination in
December 2001. Presumably, the examination was provided pursuant to the VCAA duty to assist and should be a meaningful work product. The contract examiner, Dr. Azizollah K., reported a history of Dengue Fever along with a history of fractures to the right ankle and shoulder dislocations during the veteran's military service. The
examiner also noted a history of fractured vertebra. The final examination report appears to contain resulting diagnoses formed on the basis of verbal history without reference to the documented medical history.

An examination report raises major trustworthiness questions, however, when that report glosses over or, as in this case, completely ignores clinical evidence which is utterly at odds with conclusions advanced. For example, a close inspection of the service records does not support that the veteran ever had the claimed fractures or dislocation disorders, and clinical evidence of the claimed disorders is absent in

- 10



service medical records for years post dating when the claimed incidents occurred. Yet the examination report is silent as to that fact. Moreover, while the veteran was initially referred for observation of Dengue Fever in August 1946, hospital discharge records expressly refuted the initial diagnosis. It is possible that the examiner failed to review the claims file and based his opinion entirely upon history as provided by the veteran. If that were the case, the examination would be virtually meaningless as well as inadequate for rating purposes. The RO apparently chose to disregard Dr. K's examination; however, that approach defeats the purpose of affording the examination ab initio. On the other hand, if an examiner can show a clinical basis for the claimed residuals, a different disposition of the veteran's claims might be warranted. Accordingly, the claims file should be referred for another VA examination to resolve the foregoing discrepancies.

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158,3.655 (2004).

Accordingly, this case is REMANDED for the following action:

1. The claims file should be referred to a VA physician(s) or appropriate specialist(s). The examiner is requested to review the claims folder, including the service medical records together with a copy of this decision and document that such review was completed. Based on this review, the examiner is requested to offer an opinion as to whether it is as least as likely as not that the veteran has residuals of Dengue Fever, a heart condition and/or residuals of fractures to the right ankle and shoulder dislocations that is/are etiologically related to, and/or has been aggravated by, the veteran's service. If the physician believes that an examination is warranted the veteran should be scheduled for an examination. The complete rationale for all opinions

- 11 



expressed must be provided. All reports should be typed.

The VA examiner's attention is invited to a VA contract examination from December 2001 and is additionally requested to comment and reconcile, to the extent possible, any current discrepancy in examination results obtained by VA as contrasted with those obtained in December 2001.

2. The examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, corrective procedures should be implemented.

3. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence. If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. In taking this action, the Board implies no conclusion, either legal or factual, as to the ultimate outcome warranted. No action is required of the veteran until he is otherwise notified. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

- 12



action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 V.S.C. §§ 5109B, 7112).

JEFFREY J SCHUELER
Acting Veterans Law Judge, Board of Veterans' Appeals

- 13 




